Citation Nr: 0124030	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to January 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran submitted a notice of disagreement in 
February 2000 and a statement of the case was issued in April 
2000.  Subsequently in April 2000, the veteran perfected his 
appeal to the Board and requested a hearing before a Member 
of the Board at the RO.  The requested hearing was scheduled 
in September 2001 and the veteran failed to report.  There is 
no indication within the record that the veteran desires a 
rescheduled hearing.


REMAND

Review of the record reveals that the RO denied the veteran's 
claims for service connection on the basis that they were not 
well grounded.  However, during the pendency of this appeal, 
there has been a significant change in the law.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), among other things, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to notify and assist a 
claimant, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were finalized.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claims for service connection for a cervical spine 
disorder and a lumbar spine disorder in the context of the 
new law, nor has the veteran had an opportunity to prosecute 
his claims in that context.  A remand will ensure due process 
of law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

The evidence of record reflects that the veteran was seen on 
several occasions during service for complaints of low back 
pain.  In August 1995, the assessment was lumbar strain and 
he was placed on light duty for 30 days.  No additional 
relevant findings were noted either during service or on 
service discharge examination in October 1997.  On VA 
examination in January 1999, diagnoses of cervical and lumbar 
strain were noted.  On private examination in January 2000, 
the examiner indicated that magnetic resonance imaging (MRI) 
revealed degenerative disc disease and posterior facet 
osteoarthritic changes at L4/5-L5/6, as well as a small 
central disc protrusion superimposed on disc bulging at L5/S1 
and a small central disc protrusion at T11/12.  However, 
neither the January 1999 VA examiner, nor the January 2000 
private examiner provided any comment regarding the 
relationship, if any, between the findings noted on 
examination and the findings noted during the veteran's 
service, and there is otherwise no such opinion of record.

Under these circumstances, and in light of the duties imposed 
by the Act, the Board finds that the RO should arrange for 
the appellant to undergo appropriate VA examination to obtain 
medical opinions addressing the presence of cervical and 
lumbar spine disability(ies), and, if present, the 
relationship, if any, between any such disability(ies) and 
the veteran's active military service.  The appellant is 
hereby notified that failure to report to any scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.  

Prior to arranging for the veteran to undergo any 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities and/or 
any other governmental entity.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any other indicated development and/or 
notification action before adjudicating each of the claims on 
appeal on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records to include any 
additional records identified by the 
veteran since January 2000.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to under go appropriate VA 
examination to obtain medical 
information as to current disability 
and etiology of the veteran's claimed 
cervical spine disability and lumbar 
spine disability.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.  
All indicated studies and tests should 
be completed, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  After examination of the 
veteran, review of his pertinent 
medical history (to include that cited 
to herein), and consideration of sound 
medical principles, the examiner 
should identify each current cervical 
and lumbar spine disability diagnosed, 
and offer an opinion as to whether it 
is as least as likely as not that the 
diagnosed disability is a result of 
injury or disease incurred or 
aggravated during the veteran's active 
military service.  The examiner should 
set forth all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, in a typewritten report.

3. If the veteran fails to report for the 
scheduled examination, the RO should 
obtain and associate with the record 
any notice(s) of the examination sent 
to the veteran.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal 
in light of all pertinent evidence of 
record and legal authority. to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7. If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 



	(CONTINUED ON NEXT PAGE)



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


